DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ACKNOWLEDGMENT OF ISSUES RAISED BY THE APPLICANT
Response to Amendment
As per the instant Application having Application number 16/790,341, the examiner acknowledges the applicant's submission of the claims amendments under AFCP dated 1/26/2021 and the terminal disclaimar filed on 2/26/2021. At this point, claims 1, 2, 5, 6, 8-11 and 15-18 have been amended. Claims 1-20 are pending. Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment filed 1/26/2021, have been considered and found persuasive. The 35 USC 103 Rejections of claims 1-20 have been withdrawn.
Examiner`s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant representative Nilesh Amin on February 26, 2021.
The application has been amended as follows:
1. (currently amended) A system, comprising: 
	a memory that stores computer executable components;
	a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise:
an access frequency component that:
generates a scaled counter representative of access frequency data for storage class memory and volatile memory es[[ing]] a frequency[[ies]] of access to and
stores the scaled counter, comprising:
in response to a miss occurring with a translation lookaside buffer, storing the scaled counter in the translation lookaside buffer, and
in response to an event, selected from a group consisting of an eviction and a writeback, occurring with the translation lookaside buffer storing the scaled counter in a page table entry 
a memory management component that determines whether to store scaled counter 
2. (Currently Amended) The system of claim 1, wherein the scaled counter is scaled according to a quasi-logarithmic scale table 
5.	(Currently Amended) The system of claim 1, wherein the memory management component stores the scaled counter 

6.	(Currently Amended) The system of claim 1, wherein the memory management component stores the scaled counter 


8.	(Currently Amended) A computer-implemented method, comprising:
generating a scaled counter representative of access frequency data for storage class memory and volatile memory es[[ing]] a frequency[[ies]] of access to 
storing, by the system, the scaled counter, comprising:
in response to a miss occurring with a translation lookaside buffer, storing the scaled counter in the translation lookaside buffer, and
in response to an event, selected from a group consisting of an eviction and a writeback, occurring with the translation lookaside buffer storing the scaled counter in a page table entry;
receiving, by the system, 
determining, by the system, whether to store the scaled counter 

9.	(Currently Amended) The method of claim 8, wherein the scaled counter is scaled according to a quasi-logarithmic scale table 

10.	(Currently Amended) The method of claim [[9]] 8, further comprising:
storing, by the system, the the scaled counter a defined criterion.

11.	(Currently Amended) The method of claim [[9]] 8, further comprising:
storing, by the system, the the scaled counter a defined criterion.

15.	(Currently Amended) A computer-implemented method, comprising:
generating, by a system operatively coupled to a processor, a scaled counter representative of access frequency data for storage class memory and volatile memory es[[ing]] a frequency[[ies]] of access to 
storing, by the system, the the scaled counter, comprising:
in response to a miss occurring with a translation lookaside buffer, storing the scaled counter in the translation lookaside buffer, and
in response to an event, selected from a group consisting of an eviction and a writeback, occurring with the translation lookaside buffer storing the scaled counter in a page table entry; and
determining, by the system, whether to store scaled counter 

16.	(Currently Amended) The method of claim 15, wherein the scaled counter is scaled according to a quasi-logarithmic scale table 

17.	(Currently Amended) The method of claim 15[[6]], further comprising:
storing, by the system, one of the the scaled counter a defined criterion.

18.	(Currently Amended) The method of claim 15[[6]], further comprising:
storing, by the system, one of the respective data in the volatile memory based on [[a]]the scaled counter a defined criterion.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for marking of allowable subject matter of independent claims 1, 8 and 15, in the instant application is the combination with the inclusion in these claims of the limitations of an apparatus comprising:
“…stores the scaled counter, comprising:
in response to a miss occurring with a translation lookaside buffer, storing the scaled counter in the translation lookaside buffer, and
in response to an event, selected from a group consisting of an eviction and a writeback, occurring with the translation lookaside buffer storing the scaled counter in a page table entry”.
Prior art Jayasena et al. (US PGPUB 2015/0199126) teaches [(Paragraphs 0040; FIGs. 1 and 3) wherein, to facilitate autonomous page migrations, the transfer policy engine 306 also implements various trigger conditions that provide for the triggering of a corresponding page migration when the trigger condition is determined to have been met based on the memory usage information 330. Thus, in operation, the transfer policy engine 306 monitors memory accesses and other information received from external devices to maintain the memory usage information 330, and applies the trigger event rules to the memory usage information 330 to initiate autonomous page migrations in an effort to improve the performance, efficiency, or durability of the die-stacked hybrid memory device 102. For example, when a frequency of access exceeds a specified threshold for a page in the relatively slower NVRAM memory 123 (one example of a trigger condition), the transfer policy engine 306 may trigger a page migration to transfer this page to the relatively faster DRAM memory 125, thereby reducing access latency for the frequent accesses predicted for this page going forward (Paragraphs 0040; FIGs. 1 and 3) but not the specific limitations of “stores the scaled counter, comprising:
in response to a miss occurring with a translation lookaside buffer, storing the scaled counter in the translation lookaside buffer, and
in response to an event, selected from a group consisting of an eviction and a writeback, occurring with the translation lookaside buffer storing the scaled counter in a page table entry”.
Dependent claim(s) 2-7, 9-14 and 16-20 are allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claims 1, 8 and 15 upon which claims 2-7, 9-14 and 16-20 depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GEBRIL whose telephone number is (571)270-1857.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.ALT.,Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135